DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 13-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 9, 10, 11, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakasuji et al. U.S. PGPUB No. 2002/0142496.

Regarding claim 1, Nakasuji discloses a method comprising: generating a plurality of probe spots on a sample by a plurality of beams of charged particles (“a plurality of primary electron beams (multi-beam) are employed to scan a sample” [0012]); while scanning the plurality of probe spots across a region on the sample W (“a plurality of primary electron beams (multi-beam) are employed to scan a sample in the one-dimensional direction (X direction)” [0012]), recording from the plurality of probe spots a plurality of sets of signals respectively representing interactions of the plurality of beams of charged particles and the sample (“Each of the detectors 13-9 converts detected secondary electron beam to an electric signal indicative of the intensity thereof. The electric signals are each amplified by amplifiers 14-9, A/D converted, and then transmitted to an image processor 15-9 for conversion to image data” [0321]); generating a plurality of images of the region respectively from the plurality of sets of signals ([0321]), wherein an image comprises a compilation of digital values representing magnitudes of signals at corresponding locations of a probe spot ([0321]); and generating a composite image of the region from the plurality of images (“The coordinates of irradiated positions and the amount of the secondary electron beams (signal strength) are combined to generate an image which is stored in a storage device or output on a CRT (Braun tube)” [0005]).



Regarding claim 3, Nakasuji discloses that the plurality of probe spots are spaced apart (since the probe spots are spaced according to the apertures 4-9a in multi-aperture plate 4-9 in figure 47: “the small apertures 4-9a of the multi-aperture plate 4-9 are positioned on the circumference, and points formed by projecting these apertures in the X-axis direction are set at equal intervals” [0320]).

Regarding claim 9, Nakasuji discloses that each of the plurality of images of the region is generated from only one of the plurality of sets of signals (“Each of the detectors 13-9 converts detected secondary electron beam to an electric signal indicative of the intensity thereof. The electric signals are each amplified by amplifiers 14-9, A/D converted, and then transmitted to an image processor 15-9 for conversion to image data” [0321]).

Regarding claim 10, Nakasuji discloses that generating the plurality of images of the region comprises digitizing the plurality of sets of signals with respect to magnitudes of the signals or locations of the plurality of probe spots (“Each of the detectors 13-9 converts detected secondary electron beam to an electric signal indicative of the intensity thereof. The electric signals are each amplified by amplifiers 14-9, A/D converted, and then transmitted to an image processor 15-9 for conversion to image 

Regarding claim 11, Nakasuji discloses that the plurality of images of the region are compilations of digital values representing magnitudes of the signals (“Each of the detectors 13-9 converts detected secondary electron beam to an electric signal indicative of the intensity thereof. The electric signals are each amplified by amplifiers 14-9, A/D converted, and then transmitted to an image processor 15-9 for conversion to image data” [0321]). 

Regarding claim 15, Nakasuji discloses a non-transitory computer readable medium having instructions recorded thereon, the instructions when executed by a computer implementing the method of claim 1 (“The main controller has a man-machine interface through which the operation by an operator (input of various instructions/commands and menus, instruction to start a test, switch between automatic and manual test modes, input of all commands necessary when the manual test mode) is performed. Further, the main controller performs a communication to a host computer in a factory, control of a vacuum evacuation system, carriage of a sample such as a wafer, control of alignment, transmission of commands to the control controller and the stage controller and receipt of information. Moreover, the main controller has a function of obtaining an image signal from the optical microscope” [0162]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakasuji et al. U.S. PGPUB No. 2002/0142496 in view of Choo et al. U.S. Patent No. 6,566,655.

Regarding claim 4, Nakasuji discloses the claimed invention except that there is no explicit disclosure that the plurality of probe spots have movements relative to one another while being scanned.
Choo discloses an electron beam apparatus for scanning a sample with independently controlled electron beams producing probe spots on the sample surface wherein the plurality of probe spots have movements relative to one another while being scanned (“The system may include feedback control to adjust the direction of one or more beams to maintain or re-establish proximity of the beams, or beam overlap, during the course of a scan” [col. 13; lines 11-15]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakasuji with the independent direction control of Nakasuji in order to ensure appropriate alignment of the .

Claims 5, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakasuji et al. U.S. PGPUB No. 2002/0142496 in view of Duffy et al. U.S. Patent No. 10,276,346.

Regarding claim 5, Nakasuji discloses the claimed invention except that although Nakasuji generally discloses selective blanking of the plurality of primary electron beams (“when the primary optical system may be provided somewhere with a function of blanking beams, the electron beam apparatus can also be used as an EB tester” [0284]) there is no disclosure of irradiating different beams at different times.
Duffy discloses a method comprising: generating a plurality of probe spots on a sample by a plurality of beams of charged particles (“a set of particle control elements configured to independently direct the two or more particle beams to a sample” [Abstract]);  5while scanning the plurality of probe spots across a region on the sample (“one or more particle beams may scan a portion of a sample to generate an image of the portion of the sample (e.g. a scanning electron microscope image, a voltage contrast image, or the like) for the detection of defects” [col. 3; lines 46-50]); wherein time periods during which the plurality of probe spots are respectively scanned across the region are different (“direct, subsequent to scanning the at least a portion of the alignment target, the set of particle control elements to scan at least a portion of one or more structures on the sample with at least the second particle beam” [Claim 15]).


Regarding claim 6, Nakasuji discloses the claimed invention except that although Nakasuji generally discloses selective blanking of the plurality of primary electron beams (“when the primary optical system may be provided somewhere with a function of blanking beams, the electron beam apparatus can also be used as an EB tester” [0284]) there is no disclosure of irradiating different beams at different times.
Duffy discloses a method comprising: generating a plurality of probe spots on a sample by a plurality of beams of charged particles (“a set of particle control elements configured to independently direct the two or more particle beams to a sample” [Abstract]);  5while scanning the plurality of probe spots across a region on the sample (“one or more particle beams may scan a portion of a sample to generate an image of the portion of the sample (e.g. a scanning electron microscope image, a voltage contrast image, or the like) for the detection of defects” [col. 3; lines 46-50]); wherein the time periods are not temporally continuous (since Duffy discloses “two or more particle beams” [Abstract], and that the particle beams are scanned at subsequent, different times [Claim 15], a third particle beam is scanned at a time that is not temporally continuous with the first time period).
.


Regarding claim 8, Nakasuji discloses the claimed invention except that although Nakasuji generally discloses selective blanking of the plurality of primary electron beams (“when the primary optical system may be provided somewhere with a function of blanking beams, the electron beam apparatus can also be used as an EB tester” [0284]) there is no disclosure of irradiating different beams at different times.
Duffy discloses a method comprising: generating a plurality of probe spots on a sample by a plurality of beams of charged particles (“a set of particle control elements configured to independently direct the two or more particle beams to a sample” [Abstract]);  5while scanning the plurality of probe spots across a region on the sample (“one or more particle beams may scan a portion of a sample to generate an image of the portion of the sample (e.g. a scanning electron microscope image, a voltage contrast image, or the like) for the detection of defects” [col. 3; lines 46-50]); wherein the plurality of sets of signals are recorded not during an entirety of the time periods (since the time period includes the entire time that a beam is irradiated to a sample, secondary particles are generated, and then the secondary particles are detected, there is necessarily a time where the primary beam is being scanned to the sample but the 
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakasuji with the beam irradiation timing of Duffy in order to individually irradiate beams to different locations on the sample wherein each beam is imaged without deleterious electrical charging effects of surrounding electron beams.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakasuji et al. U.S. PGPUB No. 2002/0142496 in view of Duffy et al. U.S. Patent No. 10,276,346 in further view of Sender et al. U.S. PGPUB No. 2016/0322195.

Regarding claim 7, Nakasuji and Duffy disclose the claimed invention except that while Duffy discloses irradiating the beams at different times (see claim 15), there is no explicit disclosure that the time periods have partial overlaps.
Sender discloses a method for scanning a sample with two different charged particle beams (“one area 113(1) is scanned by a first electron beam and the second area 113(2) is e scanned by an additional, second electron beam” [0069]) wherein the scanning of each beam may be performed at different, overlapping times (“The multiple operations may be combined into a single operation, a single operation may be distributed in additional operations and operations may be executed at least partially overlapping in time” [0099]).
.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakasuji et al. U.S. PGPUB No. 2002/0142496 in view of Masnaghetti et al. U.S. PGPUB No. 2017/0084424.

Regarding claim 13, Nakasuji discloses the claimed invention except that there is no explicit disclosure of averaging the images acquired by the electron beams.
Masnaghetti discloses a method for imaging a sample with multiple electron beams (“the SEM sub-system 101 may acquire two or more "repeat" image for each channel defined by the primary beams 105 and signal beams 117” [0064]) wherein each electron beam generates an image and these images are averaged to form a single, composite image (“10 fast images, each 1/10 of a second in duration, are acquired and averaged to create a single high-quality image” [0064]) This averaging is at least a simple averaging.
It would have been obvious to one possessing ordinary skill to have modified Nakasuji with the averaging scheme disclosed in Masnaghetti in order to improve 

Regarding claim 14, Nakasuji discloses the claimed invention except that there is no explicit disclosure of averaging the images acquired by the electron beams.
Masnaghetti discloses a method for imaging a sample with multiple electron beams (“the SEM sub-system 101 may acquire two or more "repeat" image for each channel defined by the primary beams 105 and signal beams 117” [0064]) wherein each electron beam generates an image and these images are averaged to form a single, composite image (“10 fast images, each 1/10 of a second in duration, are acquired and averaged to create a single high-quality image” [0064]) This averaging is at least a simple averaging.
It would have been obvious to one possessing ordinary skill to have modified Nakasuji with the averaging scheme disclosed in Masnaghetti in order to improve focusing of the electron beam apparatus in order to generate the highest quality image possible.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 12; Duffy et al. U.S. Patent No. 10,276,346 discloses the claimed invention except that there is no explicit disclosure that generating the plurality 
Nakasuji et al. U.S. PGPUB No. 2002/0109090 discloses a method of imaging a sample with a plurality of electron beams (“After the primary electron beams pass through the apertures of the multi-aperture plate 723 of the primary optical system, they are focussed on the wafer W, and thereby the secondary electrons are emitted from the wafer. The secondary electron beams are then imaged at the detectors 761” [0153]) including digitizing a plurality of sets of signals from each of the plurality of beams with respect to magnitudes of the signals or locations of the 35plurality of probe spots (“The detector 7-15 detects the focused secondary electron beams, converts the secondary electron beams to an electric signal, i.e., digital image data for each detected device, and outputs the electric signal (step S438) “ [0370]) and the digital values representing magnitudes of the signals (since the signals are themselves indicative of the magnitude of secondary electrons detected at the detector – “detecting secondary electron beams generated from a surface of the sample by the irradiation to evaluate the sample surface” [Claim 1]). However Nakasuji does not disclose that the composite image is a compilation of averages of the digital values.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a method comprising: generating a composite image of a region on a sample from a plurality of images each generated from a plurality of sets of signals respectively representing interactions of a plurality of charged particle beams and the sample; wherein the plurality of images are compilations of digital values representing magnitudes of the signals.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881